DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on 04/12/2019 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application has PRO 62/656,517.  Claims 1-20 are pending in the present application.

Response to Arguments
Applicant’s arguments regarding the 35 USC 102/103 rejections are persuasive – the Barzegar reference does not disclose configuring gates according to its Hamiltonian analysis.  New grounds of rejection are presented below relying on the Wu (Wu, R., Chakrabarti, R., & Rabitz, H. (2008). Optimal control theory for continuous-variable quantum gates. Physical Review A, 77(5), 052303.) reference to render these features obvious.
Applicant’s arguments regarding the 35 USC 101 rejections are respectfully not persuasive, as the gates are part of a simulation’s interaction picture, rather than actual physical gates being configured.  The claims are configuring the virtual data structures and mathematical algorithms within a simulation, and are only generally linked to the technical field of quantum computing by virtue of what those simulations represent.  They remain within the scope of the judicial exception, which is fully addressed in the previous 35 USC 101 rejection.  For applicant’s arguments to be persuasive, a step of configuring a physical set of quantum gates would have be present (and currently is not), rather than just setting mathematical parameters for performing a simulation.  In view of this analysis, the 35 USC 101 rejections are maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, enumerated grouping of mathematical concepts in quantum computation for state interaction without significantly more. The claim recited. This judicial exception is not integrated into a practical application.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:
 (1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 
Alice/Mayo—Step 1 (Abstract Idea) 
Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
 	Turning now to the first step of the Alice inquiry, with the broadest reasonable interpretation of claim 1 relates to a method, comprising:
configuring a quantum computer to simulate time-evolution of a quantum system, wherein a Hamiltonian associated with the quantum system in the simulation is represented in an interaction picture as a combination of a time-independent Hamiltonian and a time-dependent Hamiltonian, wherein the quantum computer comprises a first set of quantum gates corresponding to the time-independent Hamiltonian and a second set of quantum gates corresponding to the time-dependent Hamiltonian; and performing a simulation of the quantum system using the quantum computer.  The cited features in the claim is directed to a mathematical model for analyzing quantum interaction picture with quantum computer simulation.  The simulation employed quantum algorithm or mathematical algorithm in order to represent the Hamiltonian picture of an interaction.  It is a concept in mathematical computation.
Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
Step 2A, Prong Two (Integration into a Practical Application)
 	Under Prong Two of the Revised Guidance, the claim recites features for the quantum analysis.  The claim does not integrate the judicial exception into a practical application.  That is, the claim fails to identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
No additional element (or combination of elements) recited in claim 1 that integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a particular use.
 	Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, it is clear that the claims do not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical correlations”).
 	This judicial exception is not integrated into a practical application because the claimed invention failed to provide an integration process to apply the quantum computation into an interactive picture with quantum simulation for a real and practical application.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, quantum data, computation models), calculation units and other mathematical models cited as equations (specification), and processing devices configured as a quantum computation model for performing quantum simulation.
	It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224,110 USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15 USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to implementing the abstract idea of intermediated).
 	The claimed invention, claim 1, is thus directed to nonstatutory subject matter. 
Claim 2 cited the method of claim 1, wherein the simulation of the quantum system is a subroutine that is repeated two or more times.  The cited features are related to a mathematical model to operate the quantum simulation.  It is nonstatutory subject matter because it does not integrate the features into a practical and useful application. 
Claim 3 cited the method of claim 1, wherein the simulation is performed using linear combinations of unitaries.  It is a mathematical algorithm for the simulation.  It is nonstatutory subject matter for the reason as set forth in the rejection.
Claim 4 cited the method of claim 3, wherein the simulation uses linear combinations of unitaries performed on a diagonally dominant matrix.  It is a computation algorithm.  It is nonstatutory subject matter.
Claim 5 cited the method of claim 4, wherein the simulation using linear combinations of unitaries is performed on the diagonally dominant components of the diagonally dominant matrix.  It is nonstatutory subject matter for the reason as set in the rejection.
 	Claim 6 cited the method of claim 1, wherein the quantum system is modelled by a Hubbard model.  The cited feature is related to a quantum computation algorithm in the quantum simulation.  It is nonstatutory subject matter for the reason as set.
Claim 7 cited the method of claim 1, wherein the quantum system describes a physical chemical system or molecule.  It is related to a mathematical model in the quantum simulation.  It is nonstatutory subject matter for the reason as it failed to integrate the process in order to apply to a real and practical application.  It is nonstatutory subject matter.
Claim 8 cited the method of claim 1, wherein the Hamiltonian is sparse and the simulation uses the state of an auxillary qubit to encode the matrix elements of the Hamiltonian instead of using graph decomposition techniques.  It is nonstatutory subject matter for the reason as set in the rejection.
 	Claim 9 cited the method of claim 1, further comprising compressing ancillas for quantum simulation of a time-dependent Hamiltonian.  It is nonstatutory subject matter for the reason as set in the rejection of mathematical algorithm without integration of the features into a real and practical application.
 	
Claim 16 is directed to a quantum system, comprising:
a Classical computer; and a quantum computer, wherein the classical computer is configured to configure the quantum computer to simulate a quantum system within an interaction picture, wherein a Hamiltonian associated with the
quantum system in the simulation is represented in the interaction picture as a combination of a time-independent Hamiltonian and a time-dependent Hamiltonian, wherein the quantum computer comprises a first set of quantum gates corresponding to the time-independent Hamiltonian and a second set of quantum gates corresponding to the time-dependent Hamiltonian.
With the broadest reasonable interpretation of claim 16 relates to a method, comprising:
configuring a quantum computer to simulate a quantum system, wherein a Hamiltonian in the simulation is represented in the interaction picture; and performing a simulation of the quantum system using the quantum computer.  The cited features in the claim is directed to a mathematical model or mathematical algorithm for analyzing quantum interaction picture with quantum computer simulation.  The simulation employed quantum algorithm or mathematical algorithm in order to represent the Hamiltonian picture of an interaction.  It is a  concept in mathematical computation.
 	Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
 	Step 2A, Prong Two (Integration into a Practical Application)
 	Under Prong Two of the Revised Guidance, the claims do not integrate the judicial exception into a practical application.  That is, it is an abstract idea in quantum computation and it does not identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
 	No additional element (or combination of elements) recited in claim 1 that integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a particular use.
 	Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, I did not see that the claims contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical correlations”).
 	This judicial exception is not integrated into a practical application because the claimed invention failed to provide an integration process to apply the quantum computation into an interactive picture with quantum simulation for a real and practical application.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, correlation data, interactive data picture of the interactive), calculation units and other mathematical models cited as equations (specification), and processing devices configured for implementing the simulation.
	It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224,110 USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15 USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to implementing the abstract idea of intermediated).
 	The claimed invention is thus directed to nonstatutory subject matter.
Claim 17 cited the system of claim 16, wherein the simulation is performed in using linear combinations of unitaries.  It is directed to performing the quantum Hamiltonian simulation.  It is nonstatutory subject matter.
Claim 18 cited the system of claim 16, wherein the simulation uses linear combinations of unitaries performed on a diagonally dominant matrix.
Claim 19 cited the system of claim 16, wherein the quantum system is modelled by a Hubbard model.  It is nonstatutory subject matter.
Claim 20 cited the system of claim 16, wherein the simulation is performed at least in part by compressing ancillas used to index evolution time within a quantum simulation of a time- dependent Hamiltonian.   It is nonstatutory subject matter for the reason as set in the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 16-20 are rejected under under 35 U.S.C. 103 as obvious over Barzegar et al.  20180336299, in view of Wu (Wu, R., Chakrabarti, R., & Rabitz, H. (2008). Optimal control theory for continuous-variable quantum gates. Physical Review A, 77(5), 052303.).
As per claim 1. Barzegar disclosed a method, comprising:
configuring a quantum computer to simulate a quantum system (paras. 0002, 0005,
wherein a Hamiltonian in the simulation is represented in the interaction picture (paras. 0055, 0056); and performing a simulation of the quantum system using the quantum computer (paras. 0028,  0034).
Barzegar does not teach in particular, but Wu teaches:
a combination of a time-independent Hamiltonian and a time-dependent Hamiltonian, (Equation 1, ¶36 In equation (1), HS is the primary quantum system Hamiltonian, HB (t) is the time-dependent auxiliary system Hamiltonian, and HI(t) is the time-dependent interaction Hamiltonian.)
wherein the quantum computer comprises a first set of quantum gates corresponding to the time-independent Hamiltonian and a second set of quantum gates corresponding to the time-dependent Hamiltonian; (p.2,  the physical implementation of logical gates in quantum information processing (QIP) may be facilitated by using the methods of optimal control theory (OCT) [3, 4, 5, 6, 7, 8]. When implementing a quantum logic gate through OCT; p.4, We identify characteristic differences between these two problems both in terms of control optimization efficiency and the complexity of the associated optimal Hamiltonians ... In Section V, we carry out OCT calculations for specific CV gates and algorithms using these model Hamiltonians, comparing with the corresponding problems for discrete quantum gates.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the gate optimization of Wu to the Hamiltonian analysis of Barzegar, in order to help determine which physical incarnations of CV quantum information processing will be the easiest to implement with optimal fidelity (Wu, Abstract).
As per claim 2, Barzegar disclosed  the method of claim 1, wherein the simulation 
the quantum system is a subroutine that is repeated two or more times (paras. 0028, 0029).
As per claim 3, Barzegar disclosed the method of claim 1, wherein the simulation is
performed using linear combinations of unitaries (paras. 0062, 0063, 0064).
As per claim 4, Barzegar disclosed the method of claim 3, wherein the simulation uses 
linear combinations of unitaries performed on a diagonally dominant matrix (paras. 0023, 0064).
As per claim 5, Bazergar disclosed the method of claim 4, wherein the simulation using 
linear combinations of unitaries is performed on the diagonally dominant components of the diagonally dominant matrix (paras. 0005, 0006, 0052, it is matrix computation in quantum operator).
As per claim 6, Barzegar disclosed the method of claim 1, wherein the quantum system
is modelled by a Hubbard model which is well-known in the quantum computation model (Keesling Contreras et al, US patent application publication 20200185120).
As per claim 7, Barzegar disclosed the method of claim 1, wherein the quantum system
describes a physical chemical system or molecule (paras. 0079-0085).
As per claim 8.The method of claim 1, wherein the Hamiltonian is sparse and the 
simulation uses the state of an auxillary qubit to encode the matrix elements of the Hamiltonian instead of using graph decomposition techniques (paras. 0006, 0007, 0008).
As per claim 9, Barzergaz disclosed the method of claim 1, further comprising 
compressing ancillas for quantum simulation of a time-dependent Hamiltonian (paras. 0041, 0042, 0055, 0056).
As per claim 16, Barzegaz disclosed a quantum system, comprising:
a Classical computer; and a quantum computer (paras. 0005-0014), wherein the classical computer is configured to configure the quantum computer to simulate a quantum system within an interaction picture (paras. 0052-0064).
Barzegar does not teach in particular, but Wu teaches:
wherein a Hamiltonian associated with the quantum system in the simulation is represented in the interaction picture as a combination of a time-independent Hamiltonian and a time-dependent Hamiltonian, (Equation 1, ¶36 In equation (1), HS is the primary quantum system Hamiltonian, HB (t) is the time-dependent auxiliary system Hamiltonian, and HI(t) is the time-dependent interaction Hamiltonian.)
wherein the quantum computer comprises a first set of quantum gates corresponding to the time-independent Hamiltonian and a second set of quantum gates corresponding to the time-dependent Hamiltonian. (p.2,  the physical implementation of logical gates in quantum information processing (QIP) may be facilitated by using the methods of optimal control theory (OCT) [3, 4, 5, 6, 7, 8]. When implementing a quantum logic gate through OCT; p.4, We identify characteristic differences between these two problems both in terms of control optimization efficiency and the complexity of the associated optimal Hamiltonians ... In Section V, we carry out OCT calculations for specific CV gates and algorithms using these model Hamiltonians, comparing with the corresponding problems for discrete quantum gates.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the gate optimization of Wu to the Hamiltonian analysis of Barzegar, in order to help determine which physical incarnations of CV quantum information processing will be the easiest to implement with optimal fidelity (Wu, Abstract).
As per claim 17, Barzegaz disclosed the system of claim 16, wherein the simulation is 
performed in using linear combinations of unitaries (paras. 0055, 0056, 0062, 0063, 0064).
As per claim 18, Barzegaz disclosed the system of claim 16, wherein the simulation 
uses linear combinations of unitaries performed on a diagonally dominant matrix (0035, 0036, 0037, 0040, 0055, 0056, 0057, 0073).
As per claim 19, Barzegaz disclosed the system of claim 16, wherein the quantum 
system is modelled by a Hubbard model which is well-known in the quantum computation model (Keesling Contreras et al, US patent application publication 20200185120).
As per claim 20, Barzegaz disclosed the system of claim 16, wherein the simulation is 
performed at least in part by compressing ancillas used to index evolution time within a quantum simulation of a time- dependent Hamiltonian (paras. 0054, 0055, 0073, 0074, 0080, 0081).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/Primary Examiner, Art Unit 2147